Syllabus by
ALLEN, J.
RAILROADS — Trial (590 E3a)
(500 D2e) When the issue upon the trial is the question whether a child has been killed upon ,a public street by the engine of a railway,' and there .is some evidence to show that an unidentified child screamed immediately after the accident that “The engine runned over David,” and there is evidence which justifies the inference that a child was standing at the time of the accident at a point where she could have observed the accident, it is not reversible error to refuse to exclude the testimony.
Marshall, CJ, Kinkade and Day, JJ, concur.